Title: General Orders, 2 September 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Sept. 2nd 1775.
Parole Portugal.Countersign Quebec.


Capt. Edward Crafts of Col. Gridley’s regiment of Artillery, tried yesterday by a General Court Martial, is acquitted of that part of the Charge against him, which relates to defrauding of his men,” and the Court are also of opinion, that no part of the Charge against the prisoner is proved, except that of using abusive expressions to Major Gridley; which being a breach of the 49th Article of the Rules and Regulations for the Massachusetts Army; sentence the Prisoner to receive a severe reprimand from the Lt Col. of the Artillery in the presence of all the Officers of the regiment and that he at the said time, ask pardon of Major Gridley for the said abusive language.
Lieut. Russell of Capt. Symonds Company, in the 21st Regt of foot, tried by the above Court Martial, for “disobedience of orders,” is unanimously acquitted by the court.
The General confirms the proceedings & Sentence of the above Court Martl.
